Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 1 of 9 PageID 7632




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                   CASE NO: 2:11-cr-97-FtM-29NPM

 JOPHANEY HYPPOLITE


                             OPINION AND ORDER

       This matter comes before the Court on defendant's Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc.

 #784) filed on October 15, 2020.      The government filed an expedited

 Response (Doc. #789) on October 27, 2020, and defendant filed a

 Reply (Doc. #794) on November 12, 2020.        For the reasons set forth

 below, the motion is denied.

                                      I.

       The Court has previously summarized the relevant procedural

 history of this case as it relates to defendant Jophaney Hyppolite

 as follows:

            On September 5, 2012, a federal grand jury in
            Fort Myers, Florida returned a twelve-count
            Second    Superseding   Indictment    charging
            Petitioner and six co-defendants with various
            drug offenses. (Cr. Doc. #282). Count One
            charged Petitioner and six others with
            conspiracy to manufacture, possession with
            intent to distribute, and distribution of 280
            grams or more of cocaine base, also known as
            crack cocaine, in violation of 21 U.S.C. §
            841(a)(1), (b)(1)(A)(iii) and 846. (Id., pp.
            1-2).   In   addition  to    the   conspiracy,
            Petitioner was charged in Count Six with
            knowing and willful distribution and aiding
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 2 of 9 PageID 7633



            and abetting the distribution of cocaine base,
            also known as crack cocaine, on or about June
            29, 2011, in violation of 21 U.S.C. §
            841(a)(1), (b)(1)(C) and 18 U.S.C. § 2. In
            Count Eleven, Hyppolite was charged with
            knowing and willful distribution and aiding
            and abetting the distribution of crack cocaine
            on or about September 27, 2011 in violation of
            21 U.S.C. § 841(a)(1), (b)(1)(C). On September
            14, 2012, the government filed a notice of
            intent to enhance Hyppolite’s sentence under
            21 U.S.C. § 851 because he had at least two
            qualifying prior drug convictions. (Cr. Doc.
            #324).

            The Court conducted an eleven-day trial. After
            the   government’s    case-in-chief,   defense
            counsel moved for judgment of acquittal on
            Counts One, Six, and Eleven. (Cr. Doc. #497,
            pp. 72-73). The Court granted the motion as to
            Count Six only, finding the government’s
            witness did not identify Hyppolite as a
            participant in the controlled buy on June 29,
            2011. (Id., pp. 83-84). On October 5, 2012,
            the jury returned a verdict finding Hyppolite
            guilty of Counts One and Eleven. (Cr. Doc.
            #383, pp. 1, 7). As to Count One, the jury
            found that the amount of cocaine base involved
            in the conspiracy was more than 280 grams.
            (Id., pp. 2-3).

            Hyppolite was sentenced on January 23, 2013.
            (Cr. Doc. #449). Because Hyppolite was found
            guilty of a conspiracy involving more than 280
            grams of cocaine base[] under 21 U.S.C. §
            841(b)(1)(A)(iii) and had three prior felony
            drug convictions, he faced a mandatory term of
            life imprisonment. The undersigned sentenced
            Petitioner to a term of life imprisonment as
            to Count One, and 30 years of imprisonment as
            to Count Eleven, to be served concurrently.
            (Cr. Doc. #449, p. 2). In addition, the
            undersigned imposed a term of supervised
            release of ten years as to Count One and six
            years as to Count Eleven to run concurrently.
            (Id., p. 3).




                                    - 2 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 3 of 9 PageID 7634



 (Doc. #741, pp. 2-3.)     Defendant’s convictions and sentences were

 affirmed on direct appeal.       (Doc. #627.)     On September 30, 2019,

 the Court denied habeas relief under 28 U.S.C. § 2255.                (Doc.

 #741.)

                                       II.

      Read liberally, defendant seeks a reduction of his sentence

 under the First Step Act and under statutory provisions allowing

 compassionate release.        (Doc. #784.)       Specifically, defendant

 seeks a 15 year sentence of imprisonment, the mandatory minimum

 term of imprisonment which defendant contends would apply if he

 was sentenced today.     (Doc. #794, pp. 4-5, 10-11.) 1    The government

 agrees that defendant has exhausted his administrative remedies.

 (Doc. #789, p. 3.)

      A. Inherent Authority

      Contrary    to   defendant’s    assertion   (Doc.   #784,   p.   4),   a

 district court has “no inherent authority” to modify an already

 imposed imprisonment sentence. United States v. Diaz-Clark, 292

 F.3d 1310, 1315, 1319 (11th Cir. 2002).             “The authority of a

 district court to modify an imprisonment sentence is narrowly

 limited by statute.” United States v. Phillips, 597 F.3d 1190,



      1 Although defendant fails to mention it, the government
 asserts that if defendant were sentenced today, he would be subject
 to a 30-year enhanced maximum penalty for Count Eleven and a
 Sentencing Guidelines range of 360 months to life imprisonment as
 a career offender. (Doc. #789, p. 6, n.1.)



                                     - 3 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 4 of 9 PageID 7635



 1194–95 (11th Cir. 2010).      A term of imprisonment may be modified

 only in limited circumstances.       See 18 U.S.C. § 3582(c).

      B. “Serious Drug Offense” Under First Step Act

      Defendant seeks a sentence reduction under the First Step

 Act, asserting that all but one of his prior drug convictions do

 not qualify as a “serious drug offense,” as currently required by

 Section 401 of the First Step Act.

            First Step Act § 401 amended 21 U.S.C. §
            841(b)(1)(A)   by   changing  the   mandatory
            penalties it imposed for repeat offenders, as
            well as altering the types of offenses that
            trigger those penalties. Specifically, while
            § 841(b)(1)(A) previously stated that a prior
            conviction for a “felony drug offense” would
            trigger mandatory penalties, First Step Act §
            401(a)    changed     the    prior-conviction
            requirement to a “serious drug felony or
            serious violent felony.” First Step Act §
            401(a) also changed the mandatory minimum
            sentence for defendants who have had two or
            more such prior convictions, from life
            imprisonment to 25 years.

 United States v. Pubien, 805 F. App'x 727, 730 (11th Cir. 2020).

 The statutory definition of “serious drug offense” under Section

 401 now   includes    a   requirement   that   defendant   have   served   a

 sentence of more than 12 months imprisonment.          Defendant asserts

 that only one of his prior drug convictions qualifies under this

 new definition.

      The government correctly argues that Section 401 does not

 provide a basis for relief because this portion of the First Step

 Act is not retroactive.



                                    - 4 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 5 of 9 PageID 7636



            The First Step Act did not make § 401's
            amendments    retroactively    applicable   to
            defendants sentenced prior to its enactment.
            In fact, contrary to Pubien's argument, it
            explicitly    makes    the   amendments    not
            retroactively applicable to such defendants:
            it states that the provisions of § 401 “shall
            apply to any offense that was committed before
            the date of enactment of this Act, if a
            sentence for the offense has not been imposed
            as of such date of enactment.” § 401(c).
            Pubien, who was sentenced on October 26, 2007,
            is therefore not entitled to a sentence
            reduction under First Step Act § 401.

 Pubien, 805 F. App’x at 730. As a result, Section 401 cannot be

 applied to reduce defendant’s sentence.

      C. Compassionate Release Under First Step Act

      Defendant also seeks a sentence reduction pursuant to the

 compassionate release provisions of the First Step Act.           Title 18

 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, allows

 a court to modify a prisoner's sentence “in any case” if:

            (A) the court . . . upon motion of the
            defendant . . . may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in [18 U.S.C.] section 3553(a) to
            the extent that they are applicable, if it
            finds that—

            (i) extraordinary and compelling reasons
            warrant such a reduction. . . . and that such
            a reduction is consistent with applicable
            policy statements issued by the Sentencing
            Commission. . . .




                                    - 5 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 6 of 9 PageID 7637



 18 U.S.C. § 3582(c)(1)(A)(i).            The “applicable policy statements

 issued by the Sentencing Commission” are found in Section 1B1.13

 of   the   U.S.    Sentencing       Guidelines   Manual   Application     Notes.

 Sentencing        Guideline     §     1B1.13     cmt.    n.1   provides     that

 “extraordinary and compelling reasons exist under” the following

 circumstances:

             (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal
             illness (i.e., a serious and advanced illness
             with an end of life trajectory). A specific
             prognosis   of   life  expectancy   (i.e.,   a
             probability of death within a specific time
             period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ
             disease, and advanced dementia.

             (ii) The defendant is—

             (I) suffering from           a   serious    physical   or
             medical condition,

             (II) suffering from a serious functional or
             cognitive impairment, or

             (III) experiencing deteriorating physical or
             mental health because of the aging process,
             that substantially diminishes the ability of
             the defendant to provide selfcare within the
             environment of a correctional facility and
             from which he or she is not expected to
             recover.

             (B) Age of the Defendant.—The defendant (i) is
             at least 65 years old; (ii) is experiencing a
             serious deterioration in physical or mental
             health because of the aging process; and (iii)
             has served at least 10 years or 75 percent of
             his or her term of imprisonment, whichever is
             less.




                                        - 6 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 7 of 9 PageID 7638



              (C) Family Circumstances.—

              (i) The death or incapacitation of the
              caregiver of the defendant's minor child or
              minor children.

              (ii) The incapacitation of the defendant's
              spouse   or   registered   partner  when   the
              defendant   would   be   the   only  available
              caregiver for the spouse or registered
              partner.

              (D) Other Reasons.—As determined by the
              Director of the Bureau of Prisons, there
              exists   in    the   defendant's    case   an
              extraordinary and compelling reason other
              than, or in combination with, the reasons
              described in subdivisions (A) through (C).

 U.S.S.G. § 1B1.13 cmt. n.1.       Defendant must also not be a danger

 to the safety of any other person or to the community.                   Id.,

 §1B1.13(2).

       Thus, a defendant is eligible for compassionate release if

 the district court finds “extraordinary and compelling reasons”

 that are “consistent with this policy statement” Id. § 1B1.13(1),

 (3). If there are such “extraordinary and compelling reasons” for

 compassionate release, the district court has the discretion to

 reduce the defendant's term of imprisonment after considering the

 applicable section 3553(a) factors.

       Here, defendant does not assert any of the circumstances set

 forth in §1B1.13 cmt. n.1(A) through (D).              Rather, defendant

 argues that the non-retroactivity of Section 401, which precludes

 him   from    having   a   significant     sentence   reduction,    is     an

 “extraordinary and compelling reason.”        The Court disagrees.       The


                                    - 7 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 8 of 9 PageID 7639



 determination     not    to    make    a    portion    of   the       First    Step   Act

 retroactive is not the type of “extraordinary and compelling

 reason” to justify a sentence reduction.               See, e.g., United States

 v. Cisneros, No. CR 99-00107 SOM, 2020 WL 3065103, at *3 (D. Haw.

 June 9, 2020) (“Consequently, this court hesitates to conclude

 that it should reduce Cisneros's sentence solely on the ground

 that   the   change     in    the    law   constitutes      an    extraordinary       and

 compelling circumstance. Otherwise, every inmate who might receive

 a reduced sentence today would be eligible for compassionate

 release, and Congress's decision not to make the First Step Act

 retroactive would be meaningless.”).

        Additionally,     defendant         addresses   many      of    the    §   3553(a)

 factors.     For example, defendant states that he currently works

 in a position of trust in the Commissary/Trust Fund Department,

 and has consistently held such positions.                        Defendant has also

 completed several reentry programs to aid with his rehabilitation,

 and    earned   training      and     certificates     through        the     Recreation

 Department.     Defendant also argues that he would not pose a danger

 to     the   community,        and     the     Court     should        consider       the

 disproportionate impact of Section 851 enhancements on African-

 Americans.      Defendant states that he would live with his mother

 upon release.         The government indicates that defendant has no

 disciplinary     actions       against       him   while     incarcerated.            But

 consideration of such factors is only triggered upon a finding of



                                            - 8 -
Case 2:11-cr-00097-JES-NPM Document 795 Filed 11/20/20 Page 9 of 9 PageID 7640



 an   extraordinary     and   compelling    circumstance     warranting     a

 reduction,    and    defendant   has   failed    to   establish    such    a

 circumstance.    To grant a reduction of sentence under the factors

 presented herein would thwart the intent of Congress of making

 Section 401 specifically not retroactive.        Further, rehabilitation

 alone is not considered an extraordinary and compelling reason.

 28 U.S.C. § 994(t).

      Accordingly, it is hereby

      ORDERED:

      Defendant's Motion for Compassionate Release Pursuant to 18

 U.S.C. § 3582(c)(1)(A) (Doc. #784) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this             20th       day

 of November, 2020.




 Copies:
 Defendant
 Counsel of Record




                                    - 9 -
